DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the bar" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,722,266 to Yeager et al.
Yeager et al. disclose a security device (1) comprising: a housing (50); a cable (5) extending through the housing and adapted to extend around a package or item; a first axis (axis coaxial with 94) of the housing; a gear (56) for winding the cable, wherein the gear is within the housing and rotatable about the first axis (as best shown in figure 12); and an unlocking key or mechanism (52) operably connected to the gear within the housing, wherein the unlocking key or mechanism is moveable between a first unlocked position (as shown in figure 12) and a second locked position (as shown in figure 13), wherein when in the unlocked first position the elongated cable freely unwinds and when in the locked second position the elongated cable cannot unwind relative to the gear, as in claim 1.
Yeager et al. also disclose a third locked position of the unlocking key or mechanism, wherein when in the locked third position the elongated cable is fixed and cannot wind and cannot unwind relative to the gear (via 61; column 7, lines 16-23), as in claim 2, and a lock axis (axis of 52) offset from the first axis; a first portion (106) of a sidewall on the unlocking key or mechanism oriented around the lock axis; and an arm (110) extending radially outwardly from the first sidewall relative to the lock axis, as in claim 3, wherein a second portion (105) of the 
Yeager et al. further disclose a lock axis (axis of 52) that is offset from the first axis of the housing; a pawl (52) defining a pawl axis offset parallel to the lock axis and to the first axis of the housing; the pawl including first (110) and second (108) arms that define a space therebetween; an arm (61) on the unlocking key or mechanism disposed in the space between the first arm and the second arm of the pawl (column 7, lines 16-23), as in claim 9, and a torsion spring (108) connected to the second arm of the pawl, as in claim 10, as well as a pass through channel (68) defined in the housing adapted to receive a tether (cable couples to the puck 3) therethrough that couples the security device to an anchor or another similar security device via the tether, as in claim 11, further comprising: a spring (108) coupled to the unlocking key or mechanism providing a force along a lock axis (axis of 52) that is parallel to the first axis of the housing, wherein the gear rotates about the first axis of the housing; and an unlocking tool (118) adapted for use with the unlocking key to move the unlocking key between the unlocked and locked positions, wherein the unlocking tool has a portion complementary to the unlocking key, as in claim 12.
Yeager et al. additionally disclose a first cable (first cable loop in figure 1) having first and second ends (88; figure 12) coupled to the gear; a second cable (second cable loop in figure 1) having first and second ends (88; figure 12) coupled to the gear; a puck (3) connected to the 

Yeager et al. also disclose a method comprising: inserting an unlocking tool (118) into a unlocking key that is exposed through a keyway (59) aperture formed in a housing (50) of a security device (1); moving the unlocking tool to move the unlocking key from a locked position to an unlocked position (column 6, line 65-column 7, line 15); engaging a first arm (107) on a pawl (52) with a portion of the unlocking key; disengaging a second arm (110) on the pawl from a gear (56) within the housing; unwinding cables (5) that are spooled relative to the gear while rotating the gear; and increasing a length of the cables relative to an outside of the housing configured to enable a retail item to be removed from the security device (column 6, line 65-column 7, line 15), as in claim 16.
Yeager et al. further disclose rotating the pawl about a pawl axis in response to moving the unlocking tool to move the unlocking key from the locked position (column 6, line 65-column 7, line 15), as in claim 17, wherein biasing the pawl from the unlocked positon towards the locked position with a torsion spring (108) operably coupled to pawl and the housing; wherein there are two locked positions, one locked position in which the cables may be tightened but not loosened (engagement between 80 and 110) and another locked position in which the .

Allowable Subject Matter
Claims 7, 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a magnetically attractable member disposed within the bore, wherein the magnetically attractable member is configured to move along the lock axis relative to the bore, and magnetically attracting a portion of the unlocking tool to a portion of the unlocking key.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to cable wrap security devices:
U.S. Patent Number 9,953,498 to Van Landingham, Jr. et al.; U.S. Patent Number 9,48,7970 to Conti; U.S. Patent Number 9,328,536 to Shute et al.; U.S. Patent Number 8,890,689 to Ezzo et al.; U.S. Patent Number 8,528,372 to Nilsson; U.S. Patent Number 8,087,269 to Conti et al.; U.S. Patent Number 7,984,629 to Xiaobin; U.S. Patent Number 7,168,275 to Fawcett et al.; U.S. Patent Application Publication Number 2010/0139336 to Necchi.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
November 4, 2021